Per Curiam: This cause was before this court at the September term, 1873, when the questions involved were fully considered, and the decree of the Superior Court was reversed and the cause remanded alone upon the ground that the court rendered a decree in favor of appellant Glover, without his consent, when he neither asked nor desired any relief whatever. The cause was remanded with directions to the court to enter a decree in favor of appellees for the amount due them upon the note and mortgage. This has been done, and if appellant Glover is not protected, he has no just grounds to complain. By the former decree, he was fully protected. He protested against the action of the court, and caused a reversal of the decree for the reason that he desired no relief or protection. It is now too late for him to insist upon what he repudiated before. Appellant Campbell urges that the decree should be reversed because it is a personal decree against him. We do not so regard it. The decree is, in effect, an alternative one. If the money is not paid by a specified time, then the premises are to be sold. The option is given to Campbell to pay the money named in the decree, or suffer the property to be sold. The case of Gochenour v. Mowry, 33 Ill. 331, is conclusive of the question raised. The other questions sought to be raised are settled by the opinion filed when the cause was before us at the September term, 1873, and we must decline to review them. The decree will be affirmed. Decree affirmed.